Exhibit 10.8






The table below summarizes the annualized salaries of Horace Mann Educators
Corporation’s (the Company) Chief Executive Officer, the Chief Financial Officer
and the other three highest compensated Executive Officers, as defined in the
Company’s Proxy Statement for the 2020 Annual Meeting of Shareholders
(collectively the Named Executive Officers). These salaries may be changed at
any time at the discretion of the Compensation Committee and/or Board of
Directors of the Company. These are base salaries and do not include short-term
and long-term incentive compensation amounts, the Company’s contributions to
defined contribution plans and the Company’s contribution to other employee
benefit programs on behalf of these individuals.
Named Executive Officer
Annualized Salary
Marita Zuraitis
President and Chief Executive Officer
$975,000
Bret A. Conklin
Executive Vice President and Chief Financial Officer
$450,000
Matthew P. Sharpe
Executive Vice President, Distribution & Business Strategy
$450,000
William J. Caldwell
Executive Vice President, Property & Casualty and Life & Retirement
$450,000
Wade A. Rugenstein
Executive Vice President, Supplemental & Operations
$450,000



Last revision date: April 6, 2020



